 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                         CASE NO. 2:18-CR-76-WBS
11
                                 Plaintiff,            STIPULATION TO CONTINUE STATUS
12                                                     CONFERENCE AND EXCLUDE TIME PERIODS
                           v.                          UNDER SPEEDY TRIAL ACT; [PROPOSED]
13
     JOSE GARCIA-LOPEZ                                 FINDINGS AND ORDER
14   a.k.a. SANTOS LEON BUSTAMANTE
     a.k.a. RODRIGO LEON BUSTAMANTE,                   DATE: January 7, 2019
15                                                     TIME: 9:00 a.m.
                                Defendant.             COURT: Hon. William B. Shubb
16

17

18                                              STIPULATION

19         1.     By previous order, this matter was set for status on January 7, 2019.

20         2.     By this stipulation, the parties move to continue the status conference until February 11,

21 2019, and to exclude time between January 7, 2019, and February 11, 2019, under Local Code T4.

22         3.     The parties agree and stipulate, and request that the Court find the following:

23                a)      The parties are in the process of discussing potentially new information in this

24         case that may not only affect the matter’s resolution, but will be necessary for defense counsel’s

25         preparation going forward.

26                b)      In addition, the government has produced discovery in the form of investigative

27         reports and photographs, which the defendant needs further time to review, discuss with his

28         counsel, and pursue investigation. The government has also made available electronic


      STIPULATION TO CONTINUE STATUS AND EXCLUDE        1
30    TIME; [PROPOSED] FINDINGS AND ORDER
 1        surveillance discovery, including video surveillance footage, which the defendant will need time

 2        to review and discuss with his counsel.

 3               c)      Counsel for defendant believes that failure to grant the above-requested

 4        continuance would deny counsel the reasonable time necessary for effective preparation, taking

 5        into account the exercise of due diligence.

 6               d)      Based on the above-stated findings, the ends of justice served by continuing the

 7        case as requested outweigh the interest of the public and the defendant in a trial within the

 8        original date prescribed by the Speedy Trial Act.

 9               e)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

10        et seq., within which trial must commence, the time period of January 7, 2019 to February 11,

11        2019, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

12        T4] because it results from a continuance granted by the Court at defendant’s request on the basis

13        of the Court’s finding that the ends of justice served by taking such action outweigh the best

14        interest of the public and the defendant in a speedy trial.

15

16

17

18                                [Stipulation continued on following page.]

19

20
21

22

23

24

25

26
27

28

     STIPULATION TO CONTINUE STATUS AND EXCLUDE         2
30   TIME; [PROPOSED] FINDINGS AND ORDER
 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5 Dated: January 3, 2019                                    MCGREGOR W. SCOTT
                                                             United States Attorney
 6
                                                             /s/ James R. Conolly
 7                                                           JAMES R. CONOLLY
                                                             Assistant United States Attorney
 8

 9 Dated: January 3, 2019                                    /s/ James R. Conolly for Anthony
                                                             J. Palik, authorized on
10                                                           01.03.2019
                                                             ANTHONY J. PALIK
11                                                           Counsel for Defendant
                                                             Jose Garcia-Lopez
12                                                           a.k.a. Santos Leon Bustamante
                                                             a.k.a. Rodrigo Leon Bustamante
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION TO CONTINUE STATUS AND EXCLUDE         3
30    TIME; [PROPOSED] FINDINGS AND ORDER
 1                                          FINDINGS AND ORDER

 2          IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’

 3 stipulation, and having conferred with the defendant directly in open court at the status conference in

 4 this matter on September 17, 2018, and good cause appearing therefore, adopts the parties’ stipulation in

 5 its entirety as its order. The Court specifically finds the failure to grant a continuance in this case would

 6 deny counsel reasonable time necessary for effective preparation, taking into account the exercise of due

 7 diligence. The Court finds the ends of justice are served by granting the requested continuance and

 8 outweigh the best interests of the public and defendant in a speedy trial.

 9          The Court orders the time from the date the parties stipulated, up to and including February 11,

10 2019, shall be excluded from computation of time within which the trial of this case must be

11 commenced under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) (Local Code

12 T4). It is further ordered that the January 7, 2019 status conference shall be continued until February 11,

13 2019, at 9:00 a.m.

14

15          IT IS SO FOUND AND ORDERED.

16          Dated: January 4, 2019

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION TO CONTINUE STATUS AND EXCLUDE          4
30    TIME; [PROPOSED] FINDINGS AND ORDER
